UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 99-50440



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


                                VERSUS


                 MARIA DEL ROSARIO PORRAS-RODRIGUEZ,


                                                  Defendant-Appellant.



            Appeal from the United States District Court
                  For the Western District of Texas
                           (P-99-CR-7-ALL)
                             May 5, 2000

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed essentially for

the reasons stated in the district court’s thorough order of March

17, 1999.
     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.